               Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 1 of 8




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE BIBB DAVIS (CABN 184957)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (415) 770-3857
 7        FAX: (510) 637-3724
          Julie.davis@usdoj.gov
 8
   Attorneys for Defendants
 9
   [Additional counsel on signature page]
10

11                                UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                          OAKLAND DIVISION
14

15   AMERICAN IMMIGRATION COUNCIL,               )   CASE NO. C-20-cv-03266-DMR
     AMERICAN IMMIGRATION LAWYERS                )
16   ASSOCIATION, and HUMAN RIGHTS               )
     WATCH,                                      )
17                                               )   JOINT CASE MANAGEMENT STATEMENT
             Plaintiffs,                         )   AND REQUEST FOR CONTINUANCE;
18                                               )   [PROPOSED] ORDER
        v.                                       )
19                                               )
     UNITED STATES CITIZENSHIP AND               )   Date: June 30, 2021
20   IMMIGRATION SERVICES, UNITED                )   Judge: Hon. Donna M. Ryu
     STATES CUSTOMS AND BORDER                   )   Time: 10:00 A.M.
21   PROTECTION, and UNITED STATES               )   Location: Remote
     IMMIGRATION AND CUSTOMS                     )
22   ENFORCEMENT,                                )
                                                 )
23           Defendants.                         )
24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 2 of 8




 1          The parties to the above-entitled action submit this JOINT CASE MANAGEMENT

 2 STATEMENT pursuant to the Standing Order for All Judges of the Northern District of California,

 3 Judge Ryu’s Standing Orders, and Civil Local Rule 16-9.

 4          This case involves four FOIA Requests to Department of Homeland Security relating to its

 5 Migrant Protection Protocols (“MPP”). The parties previously submitted a Joint Case Management

 6 Statement on January 27, 2021. However, on January 21, 2021, DHS suspended new enrollments in the

 7 MPP pending further review of the program. On February 11, 2021, DHS announced a plan to process

 8 into the United States certain individuals who had been returned to Mexico under MPP and have

 9 pending cases before the Executive Office for Immigration Review. On June 1, 2021, the Secretary of

10 Homeland security made a determination that MPP be terminated.

11          In view of the termination of the MPP, Plaintiffs are evaluating these policy changes, but are not

12 prepared at this time to make a determination about whether to voluntarily dismiss the suit. The parties

13 are continuing to work out the production and will be discussing the direction of this litigation in the

14 weeks to come. Defendants have continued to make productions to Plaintiffs. At this point the parties

15 do not require judicial intervention.

16          The remainder of this Joint Case Management Statement tracks the representations and positions

17 reflected in the parties’ March 24, 2021 statement, which remains accurate. In light of the status of this

18 litigation, the parties request that the Case Management Conference scheduled for June 30, 2021, at

19 10:00 a.m. be vacated and continued for ninety days.

20           1. JURISDICTION & SERVICE

21          Plaintiffs American Immigration Council, American Immigration Lawyers Association, and

22 Human Rights Watch (“Plaintiffs”) filed this action on May 13, 2020. Dkt. No. 1. Defendants United

23 States Citizenship and Immigration Services (“USCIS”), United States Customs and Border Protection

24 (“CBP”), and United States Immigration and Customs Enforcement (“ICE”) (collectively “Defendants”)

25 have been served.

26          This Court has subject matter jurisdiction of this action and personal jurisdiction over the parties

27 pursuant to 5 U.S.C. § 552(a)(4)(B). This Court also has subject matter jurisdiction over this action

28 pursuant to 28 U.S.C. § 1331. Venue is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
             Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 3 of 8




 1         Defendants note that “[a]bsent a waiver, sovereign immunity shields the Federal Government

 2 and its agencies from suit.” FDIC v. Meyer, 510 U.S. 461, 475 (1994). The waiver in this case has only

 3 been asserted under FOIA, and no other provisions.

 4          2. FACTS

 5         Plaintiffs’ Statement of Facts

 6         Plaintiffs submitted four FOIA Requests to the Senior Director of FOIA Operations at the

 7 Department of Homeland Security (“DHS”) on December 21, 2019. One request was directed to DHS;

 8 one to USCIS, one to CBP, and one to ICE. Plaintiffs sought records and data that reflect DHS’s current

 9 policies and practices regarding the MPP Plaintiffs sought expedited processing of their Requests under

10 28 C.F.R. § 16.5(e) and 6 C.F.R. § 5.5(e). DHS received these Requests on January 24, 2020. On

11 February 3 and 4, 2020, DHS transferred three of the Requests to FOIA Officers at USCIS, CBP, and

12 ICE. Then, on February 5, 2020, DHS transferred 6 out of 7 topics from another request to USCIS and

13 CBP.

14         Defendants began producing documents after this lawsuit was filed, and have continued to

15 produce documents to Plaintiffs.

16         Defendants’ Statement of Facts

17         In response to Plaintiffs’ FOIA requests, Defendants have commenced searches reasonably

18 calculated to lead to all responsive documents and have also begun production of such documents.

19 Defendants also refer the Court to Defendant’s Answer and Affirmative Defenses filed on June 30,

20 2020. Dkt. No. 20. Defendants have continued to produce responsive documents to Plaintiffs.

21          3. LEGAL ISSUES

22         Plaintiffs’ Statement

23         The issues in this litigation are:

24         1) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

25             failing to properly respond within the time required;

26         2) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

27             failing to conduct an adequate search for responsive documents; and

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 4 of 8




 1          3) Whether Defendants have violated the Freedom of Information Act, 5 U.S.C. § 552, by

 2              improperly withholding responsive records.

 3          Defendants’ Statement

 4          In response to Plaintiffs’ FOIA requests, Defendants have commenced searches reasonably

 5 calculated to lead to all responsive documents and have also commenced production of responsive

 6 documents.

 7          4. MOTIONS

 8          The defendant agencies have continued search of and production of documents, and the parties

 9 do not believe motions need to be scheduled at this juncture. The parties are also meeting and

10 conferring about a possible narrowing of the search terms directed at Defendant CBP. The parties

11 reserve the right to file motions.

12          5. AMENDMENT OF PLEADINGS

13          Plaintiff filed a First Amended Complaint on June 16, 2020 (Dkt. No. 18) and Defendants filed

14 an Answer on June 30, 2020 (Dkt. No. 20). The parties do not anticipate any further amendment to the

15 pleadings.

16          6. EVIDENCE PRESERVATION

17          Defendants agree to preserve evidence relevant to the issues reasonably evident in this action,

18 and the parties do not anticipate any issues related to evidence preservation.

19          7. DISCLOSURES

20          Both parties maintain that this case is likely to be decided on the administrative records, and as

21 such is exempt from initial disclosures. Fed. R. Civ. P. 26(a)(1)(B)(i).

22          8. DISCOVERY

23          Defendants maintain that discovery is typically inappropriate in FOIA cases and will object to

24 any discovery requests. See Lane v. Dept. of Interior, 523 F.3d 1228, 1134 (9th Cir. 2008) (discovery is

25 limited in FOIA cases “because the underlying case resolved around the propriety of revealing certain

26 documents”); Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003) (citing Judicial Watch, Inc. v.

27 Export-Import Bank, 108 F. Supp. 2d 19, 25 (D.D.C. 2000)).

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 5 of 8




 1          9. CLASS ACTIONS

 2          N/A

 3          10. RELATED CASES

 4          There are no related cases or proceedings pending before another judge of this court or another

 5 court or administrative body.

 6          11. RELIEF

 7          Plaintiffs seek declaratory and injunctive relief.

 8          Defendants seek a dismissal of the action with prejudice, and such other relief as may be

 9 appropriate.

10          12. SETTLEMENT AND ADR

11          The parties will work to resolve this matter expeditiously. If needed, the parties will request

12 referral to a Magistrate Judge for settlement.

13          13. CONSENT TO A MAGISTRATE JUDGE FOR ALL PURPOSES

14          The parties have consented to a magistrate judge to conduct all further proceedings including

15 trial and entry of judgment.

16          14. OTHER REFERENCES

17          N/A

18          15. NARROWING OF ISSUES

19          The parties expect any issues to be narrowed via Defendants’ subsequent searches and

20 production schedule, and via motions if necessary.

21          16. EXPEDITED TRIAL PROCEDURE

22          The parties do not believe that this is the type of case that should be handled under the Expedited

23 Trial Procedure of General Order 64, Attachment A.

24           17. SCHEDULING

25          Given that Defendants are moving forward with production, the parties request deferral of any

26 scheduling of motions.

27

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
             Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 6 of 8




 1          18. TRIAL

 2          Trials are not typical in FOIA cases, and the parties do not believe a trial will be necessary in this

 3 case.

 4          19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 5          Plaintiffs are not aware of any non-party interested entities or persons.

 6          Defendants are exempt from this requirement as a federal government entity.

 7          20. PROFESSIONAL CONDUCT

 8          Counsel for all parties have reviewed the Guidelines for Professional Conduct for the Northern

 9 District of California.

10

11 Dated: June 22, 2021                            Respectfully submitted,

12                                                 STEPHANIE M. HINDS
                                                   UNITED STATES ATTORNEY
13

14                                                  /s/ Julie Bibb Davis
                                                   Julie Bibb Davis
15                                                 Assistant United States Attorney
                                                   Attorneys for Defendants
16
                                                    /s/ David P. Enzminger
17
                                                   David P. Enzminger
18                                                 John E. Schreiber
                                                   Morgan Stewart
19                                                 Dillon Kellerman
                                                   Leah Romm
20                                                 Nareeneh Sohbatian
21                                                 WINSTON & STRAWN LLP

22                                                 Emily Creighton (appearing pro hac vice)
                                                   AMERICAN IMMIGRATION COUNCIL
23                                                 Attorneys for Plaintiffs
24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
              Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 7 of 8




 1                                              ATTESTATION

 2          I, David P. Enzminger, am the ECF User whose identification and login are being used to file
 3 this document,. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all signatories have

 4 concurred in this filing.

 5                                               /s/ David P. Enzminger
                                                 David P. Enzminger
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
             Case 4:20-cv-03266-DMR Document 41 Filed 06/23/21 Page 8 of 8




 1                                        [PROPOSED] ORDER

 2         Plaintiffs American Immigration Counsel, American Immigration Lawyers Association, and
 3 Human Rights Watch (“Plaintiffs”) and Defendants United States Citizenship and Immigration Services,

 4 United States Customs and Border Protection, and United States Immigration and Customs Enforcement

 5 (“Defendants”) filed a Joint Case Management Conference Statement (“Statement”) on June 22, 2021,

 6 requesting that the Case Management Conference (“Conference”) set for June 30, 2021, at 10:00 a.m. be

 7 vacated and continued. Having considered the request, and for good cause shown, the Court GRANTS

 8 the parties’ request and ORDERS that the Conference be vacated and continued to

 9 _________________at
    September 29, 2021 1:30 p.m.
10

11         IT IS SO ORDERED.
12

13 DATED: June _____,
                23    2021                            ____________________________
                                                      HON. DONNA M. RYU
14
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT AND REQUEST FOR CONTINUANCE; [PROPOSED] ORDER
     C-20-CV-03266 DMR
